      Case 2:18-cv-10251-BWA-DMD Document 69 Filed 06/14/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA


 SONIA POINCON                                                   CIVIL ACTION

 VERSUS                                                          NO. 18-10251

 OFFSHORE MARINE                                                 SECTION M (3)
 CONTRACTORS, INC., et al.


                                            ORDER

        Considering the unopposed motion of defendant Offshore Marine Contractors, Inc. to

designate this Court’s order dated October 9, 2020, as final under Rule 54(b) of the Federal Rules

of Civil Procedure (R. Doc. 68),

        IT IS ORDERED that the motion is GRANTED. This Court designates its October 9, 2020

Order & Reasons (R. Doc. 45), including its November 20, 2020 Order & Reasons denying

reconsideration (R. Doc. 53), as a final, appealable judgment under Rule 54(b) as the Court finds

that there is no just reason for delay.

        New Orleans, Louisiana, this 14th day of June, 2021.


                                                    ________________________________
                                                    BARRY W. ASHE
                                                    UNITED STATES DISTRICT JUDGE
